Citation Nr: 0201043	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L4-L5.

2.  Whether the rating decisions of July 21, 1970 and May 6, 
1971, wherein the RO did not grant service connection for 
back strain constituted clear and unmistakable error (CUE).

3.  Entitlement to an effective date, prior to September 14, 
2000, for a 100 percent disability rating for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an effective date, prior to October 22, 
1998, for a total disability rating for compensation purposes 
on the basis of individual unemployability (TDIU).

5.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The case was previously before the Board in March 1996 on the 
issue of entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the low back.  After 
the Board remanded the case the veteran, in September 1997, 
withdrew this appeal.

At the October 2001 Board hearing the representative raised 
the issue of whether the M&ROC committed CUE in the July 1970 
rating decision when it assigned a noncompensable rating for 
the wound residuals of the back (Transcript (T) 4).  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the M&ROC 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).




The Board finds that the issues of CUE in the July 21, 1970 
and May 6, 1971 rating decisions wherein the M&ROC failed to 
grant service connection for back strain are properly before 
the Board.  

Regarding the July 21, 1970 rating decision, the veteran 
mentioned the issue of CUE in August 1999.  The Board remand 
had instructed the M&ROC to adjudicate the issue of CUE in 
the May 6, 1971 rating decision.  

The M&ROC rating decision in March 2001 addressed the CUE 
claim.  He disagreed in March 2001, and the M&ROC issued a 
statement of the case in September 2001 addressing the claims 
of CUE in the July 1970 and May 1971 decisions.  

The veteran's testimony before the undersigned Member of the 
Board via a video conference hearing at the M&ROC in October 
2001 addressing the CUE claims serves as a timely substantive 
appeal in lieu of a VA Form 9 (T 3-4).  38 C.F.R. §§ 20.200, 
20.202.  A transcript of the testimony taken at the October 
2001 hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record does 
not show that the post service reported degenerative disc 
disease at L4-L5, manifested years after military service, is 
related to service or causally related to shell fragment 
wound of the low back sustained in service or any residuals 
thereof.

2.  The July 21, 1970 rating decision, wherein the M&ROC 
granted service connection for wound residuals of the back 
and rated the disability as injury to Muscle Group XX was not 
appealed; a claim of CUE in the decision for not granting 
service connection for back strain was initially filed in 
1999.



3.  The May 6, 1971 rating decision, wherein the M&ROC denied 
service connection for back strain was not appealed; a claim 
of CUE in the decision was initially filed in 1994.

4.  The rating decisions of July 21, 1970 and May 6, 1971 did 
not contain any kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error; the rating decisions constituted a valid exercise in 
rating judgment and interpretation of the evidence of record.

5.  The veteran did not appeal the April 1998 rating decision 
wherein the M&ROC granted service connection for PTSD with 
assignment of a 50 percent rating from May 6, 1996; the M&ROC 
received the initial claim for service connection on 
September 17, 1997.

6.  The M&ROC received the veteran's claim for a TDIU and 
increase in the PTSD rating on April 29, 1998, and there is 
sufficient evidence of service-connected disabilities 
preventing gainful employment from that date. 

7.  The manifestations of PTSD prior to September 14, 2000 
did not produce total occupational and social impairment, as 
an increase in disability with manifestations such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name was not ascertainable earlier.

8.  VA examination in 1998 initially reported the wound of 
the low back as a through and through wound.


CONCLUSIONS OF LAW

1.  Degenerative disc disease at L4-L5 was not incurred in or 
aggravated by active service,  and it is not proximately due 
to, the result of, or aggravated by a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).

2.  The rating decisions of July 21, 1970 and May 6, 1971, 
wherein the M&ROC did not grant service connection for back 
strain did not constitute CUE.  38 U.S.C.A. §§ 310, 4005 (in 
effect in 1970 and 1971): 38 C.F.R. §§ 3.1(q), 3.104, 3.105, 
3.303, 19.129 in effect on July 21, 1970 and May 6, 1971.  
38 U.S.C.A. §§ 5104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(q), 3.103, 3.104, 3.105, 19.109, 19.112, 19.113, 
19.118, 19.120, 19.153 (1970 and 1971).

3.  The criteria for an effective date, prior to September 
14, 2000, for a 100 percent disability rating for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

4.  The criteria for an effective date, for a TDIU 
retroactive to April 29, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 3.340, 4.16 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

5.  The criteria for an increased (compensable) rating for 
residuals of a shell fragment wound of the back have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5320 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for degenerative disc disease at L4-L5 and 
CUE

Factual background

The veteran filed a claim with VA in May 1970 for a back 
injury he sustained in a land mine explosion in September 
1968.  He reported treatment from September through December 
1968.  

VA requested and received service medical records that 
contained a February 1969 clinical record entry noting that 
his complaints included back pain.  A September 1969 clinical 
record entry noted back pain since late 1968 that was 
aggravated by lifting, but with no numbness or leg pain.  He 
had lumbosacral spine tenderness and negative straight leg 
raising.  

In October 1969 he complained of lumbosacral spine pain.  He 
was seen December 1969 several times with a back problem 
described as low midline back pain with no radiation.  It was 
noted that an X-ray was interpreted as within normal limits.  
A January 1970 clinical record entry referred to back pain 
from a previous wound and chronic lumbosacral strain, with no 
evidence of disc disease and no spasm.  The March 1970 
medical examination for separation showed a normal spine and 
variously located scars including the left side and the 
abdomen.

VA examined the veteran in June 1970, and the report shows 
his complaints included severe lower back pain.  The examiner 
reported that the back had a full range of motion and that he 
complained of pain in the lumbar area when bending over.  His 
reflexes were normal.  Further history noted lumbar area pain 
increased with lifting or bending.  An X-ray was read as 
showing an apparently intra abdominal metallic foreign body 
to the right of the second lumbar intervertebral space and 
slightly anterior to the lumbar vertebrae, an apparent 
artifact between the L3-L4 spinous processes, and no evidence 
visualized of bone or joint pathology.  The diagnoses 
included small intra abdominal fragment, not disabling.

The M&ROC issued a rating decision on July 21, 1970, wherein 
it granted service connection for residuals, fragmentation 
wound of the back, and a 0 percent rating under Diagnostic 
Code 5320.  The rating board noted treatment records for 
fragment wounds were not available, but that the service 
records noted lumbosacral strain started after wounds were 
sustained in 1968.  The rating board noted the retained 
foreign body in the second lumbar intervertebral space and 
normal back motion from the VA examination.  The M&ROC issued 
notice in July 1970.

Late in March 1971 the veteran advised the M&ROC that he had 
recently entered a VA hospital for his service-connected back 
disability and felt he was entitled to more compensation.  
The summary of a one-day admission in March 1971 noted he 
suffered multiple shrapnel wounds that included the right 
flank area and the back, and that he stated he had back pain 
"more or less" since that time.  Reportedly the pain did 
not radiate to the lower extremities, and he had used heat 
treatments and a bed board, and did exercises for his back.  

According to the report, he felt that his back problem was 
due to service-connected disability from multiple shrapnel.  
The report noted that examination found no paravertebral 
spasm, that spine motion was not limited in any direction, 
and that there was no sciatic notch or nerve tenderness.  
Multiple scars were not particularly tender.  The report 
referred to the previously reported X-ray examination, and 
noted the current examination did not show any nerve root 
involvement.  It was reported that the findings were more or 
less of chronic lumbosacral strain.  The final diagnoses 
included back strain.

The M&ROC then obtained a medical review on the question of 
the etiological relationship of back strain to the 
fragmentation wound of the back.  This resulted in concurring 
opinions that the retained fragment in the right paralumbar 
area was not an adequate explanation for the veteran's 
present symptoms of back pain causing such disability that he 
was unable to work.  It was opined that there was no direct 
relationship between his alleged inability to work and the 
shrapnel wounds he had sustained.  

The decision of May 6, 1971, wherein the M&ROC denied service 
connection for back strain, noted the information in the 
recent hospital report and the medical review.  The M&ROC 
issued notice to the veteran and a representative in May 
1971.

The veteran contacted the M&ROC in 1979 regarding a rating 
increase for the wound residuals of the right upper 
extremity.  He did not refer to the low back in 
correspondence in early 1980.  The contemporaneous VA records 
did not mention the low back.  The veteran in late 1982 
supported a claim for a rating increase of the fragmentation 
wounds of the back with a report from MAS, MD.  Dr. MAS 
referred to a recent on-the-job injury to the low back and a 
herniated nucleus pulposus.  The veteran did not respond to a 
request for additional evidence. 

The veteran sought a rating increase for the back disability 
early in 1985.  VA records from 1985 showed the herbicide 
examination diagnoses included history of chronic disc 
disease at L4-L5.  The examination report noted a lumbosacral 
scar and mid abdomen scar, multiple herniated discs, and leg 
and back pain at the L4-L5 level.  The history noted shrapnel 
injury to the spine, healed shrapnel wounds of the stomach 
and two herniated disc surgeries.  The system review noted 
chronic low back pain radiating to the legs. 

Dr. MAS reported that since the injury in 1982 and two 
surgeries, the veteran had chronic low back pain with signs 
of degeneration of the laminectomy.  His current examination 
was reported as consistent with residual problems secondary 
to the disc herniation.  Dr. MAS felt the veteran had a 20 
percent permanent partial impairment, but 100 percent 
disability for his line of work and probably for any work.  
The record shows that a VA examination was not completed, and 
that the veteran did not continue the claim after the M&ROC 
letter early in 1986 regarding his VA examination request.

The veteran filed a claim for increase in his "low back 
strain disability" in 1992, and supported it with clinical 
records from Dr. MAS.  The records Dr. MAS provided covered a 
period from late 1982 through early 1992, and began after a 
back injury in late 1982.  

In early 1984 it was noted the veteran was upset about the 
termination of workers compensation.  Reinjury occurred late 
in 1990, and in early 1991 there was reported back pain, 
status post laminectomy with degenerative joint disease of 
the spine.  In late 1991 there was recorded a status post on-
the-job injury and laminectomy.  In early 1992 the impression 
was status post lumbar disc surgery, degenerative changes and 
chronic low back pain.  Dr. MAS provided a statement in March 
1992, wherein he reported that the veteran had stated that he 
had an inservice low back injury that antedated his job-
related injury.

A VA examiner in January 1993 reported the history of 
shrapnel injury, and that it had entered the low back area, 
near the L4-L5 area.  Reportedly it was removed and the back 
seemed to be fine thereafter.  The veteran continued to have 
some discomfort, and pain worsened as the years went on which 
made it more difficult for him to walk and maintain 
employment.  It was reported that after an increasing amount 
of pain, he had a laminectomy for a ruptured disc.  He said 
he worked off and on, depending on how his back was doing.  
The examiner's impressions included degenerative disc disease 
with arthritic changes of L4-L5, possibly beginning in L3, 
and back instability, and narrowing of the intervertebral 
interspace with probable nerve compression or impingement.  
An X-ray was read as showing L4-L5 narrowing with 
degenerative disc disease and some degenerative change.  

The examiner stated that it would be "pretty impossible" to 
determine whether there was a relationship between the 
shrapnel injury and the low back injury, not knowing how deep 
or near the vertebral column and the location of the 
shrapnel.  The examiner stated this could be ascertained from 
the veteran's past records.  The examiner stated it was very 
probable he had an inflammatory reaction from this, and 
subsequent weakening of the low back area.  The examiner did 
not believe it was possible to rule out that it was not due 
to the shrapnel, or that it was due to the shrapnel.  

The M&ROC issued a rating decision in March 1993 wherein it 
held that the veteran's current low back symptoms were due to 
degenerative disc disease of the lumbar spine that was a 
nonservice-connected disability.  

The April 1993 notice letter, that advised him of the 
continued noncompensable rating, included the same 
information regarding the degenerative disc disease.  He 
disagreed regarding the decision denying his claim for 
increase.  The statement of the case included muscle injury 
rating criteria and once again referred to the degenerative 
disc disease as a nonservice-connected disability.  In his 
appeal he argued that the wrong diagnosis was given for his 
lower back, and that he had a ruptured disc manifested by 
radiating pain he experienced after being wounded.  He also 
stated that he had been told his original records were lost.  
He asserted that he had chronic back and leg pain since the 
Vietnam injury, that he continued to complain about it, and 
was told if it worsened, he could obtain a rating increase.  
He felt that he should receive at least a 40 percent rating, 
and that the surgeries he had were caused by the original 
wounds.  

At the Board hearing in 1994 the argument was made that 
lumbosacral strain, and everything the veteran had currently, 
had had its inception in service as a result of the fragment 
wound injury of the spine, which he located and described (T 
2-3, 7).  He recalled having received worker's compensation 
approximately three years for back injuries, but currently 
worked, and continued to receive treatment for the low back 
from Dr. MAS (T 3-5).  There was also testimony regarding the 
May 1971 rating decision (T 7).

Pursuant to the Board remand, the M&ROC sent the veteran a 
letter to obtain pertinent medical information.  On an 
examination completed late in 1996, the veteran recalled he 
had surgery for a small fragment that had entered the right 
flank area, and had surgery to remove an intra abdominal 
fragment.  Regarding work, he said that he had last worked in 
July 1995, was hit in the head and was actively under 
treatment for this.  The examiner noted the prior history of 
work-related injury and two subsequent laminectomies, as well 
as the veteran's history of low back pain complaints during 
his military service.  

The examiner stated that the metallic fragment to the right 
and anterior of the second lumbar vertebra was unrelated to 
the degenerative disc disease at L4-L5.  

The examiner stated that he could not find any residuals of 
the shell fragment wound of the low back, and that the 
veteran had low back problems that were not due to the shell 
fragment wound.  The examiner stated that he had a work-
related herniated disc at L4-L5, and presently had severe 
degenerative disc disease that was not service-connected. 

The veteran reported to a VA psychiatry examiner in late 1997 
that there were no records of his hospitalizations when he 
recuperated from his wounds, but that he had chronic leg and 
back pain since two laminectomies.  He told a VA psychiatry 
examiner late in 1998 that in Vietnam, he suffered a back 
injury that he reinjured later on the job, and had two 
surgeries on the lower back.

A VA examiner late in 1998 concluded after a review of the 
veteran's medical records and evaluation that his present 
back condition was not associated with the fragment wound.  
The examiner noted that the veteran was wounded in service by 
a grenade, but had worked hard as a logger throughout his 
life, and stated he was injured several times in this 
profession.  The examiner noted the history of back surgery, 
and that he had injured the back on other occasions since 
that time.  It was noted he had not worked since a log had 
fallen on him five years earlier.  

The examiner stated that the back wound was a through and 
through wound on the left side, distal to the spine, and that 
it was a muscle wound.  The examiner stated that it did not 
involve the bones, and could not be responsible for his back 
injuries.  The examiner stated that the wound was well healed 
and there was no residual.  The veteran reported there was a 
small fragment located next to the spine, but the examiner 
said that at this point X-rays were not needed.  The 
diagnostic impression included muscle injury to the back, 
unchanged from previous ratings and previous examinations, 
and current injuries to the back not associated with his 
fragmentation wounds.  

The M&ROC issued a rating decision in December 1998 wherein 
it denied service connection for degenerative disc disease at 
L4-L5 on a secondary basis.  The notice was issued in 
December 1998.

The M&ROC received additional clinical records from Dr. MAS 
noting that the veteran continued to work from 1993 to 1995, 
but had back pain, although the records show treatment 
directed primarily to other complaints.  In June 1997 Dr. MAS 
reported that the veteran had chronic low back pain secondary 
to disc herniation at L4-L5.  In July 1997 Dr. MAS opined 
that the veteran had some impairment secondary, in part, to 
discogenic back problems.

The records provided by Dr. MAS included the report of 
hospitalization in late 1982 for laminectomy at L4-L5 after a 
twisting type low back injury.  It was reported that the past 
medical and surgical history and review of systems were 
noncontributory.  

The M&ROC issued a rating decision in February 1999 wherein 
it continued the denial of service connection for 
degenerative disc disease at L4-L5.  Notice was issued in 
March 1999, and the veteran disagreed in July 1999.  In a 
separate letter in July 1999, the veteran wrote that the 
injury to his low back after his service was in the same area 
as the injury he had sustained in military service.  He made 
essentially the same argument in mid 2000 correspondence to 
the M&ROC, and at the recent Board hearing (T 2-4).  


Criteria

CUE

Initially, the Board notes that the July 21, 1970 and May 6, 
1971 rating decisions were not appealed and that the 
decisions are final.  38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2001), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
on July21, 1970 and May 6, 1971.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error 
must specifically state what error and how the outcome would 
have been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).


Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991); in accord 
38 U.S.C.A. §§ 310, 353 in effect in 1970 and 1971.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; in accord 
38 U.S.C.A. § 311 in effect in 1970 and 1971.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 U.S.C. 354(b))

(e) Prisoners of war. Where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available. Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin. The circumstances attendant 
upon the individual veteran's confinement and the duration 
thereof will be associated with pertinent medical principles 
in determining whether disability 
manifested subsequent to service is etiologically related to 
the prisoner of war experience.  38 C.F.R. § 3.304 (1970, 
1971).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1970, 1971).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." 

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1970, 1971).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1970, 1971).


Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1970, 1971).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1970, 
1971).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1970, 1971).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1970, 1971).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1970, 1971).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1970, 1971).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1970, 1971).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1970, 1971).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1970, 
1971).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
earlier effective date exists, or was brought to the 
attention of the M&ROC or the Board, but not requested or 
accounted for.  The argument for an earlier effective date is 
not a purely legal question that the VCAA would not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  However, the Board must observe that the VCAA is not 
applicable to CUE claims/motions which is the theory that the 
veteran relies on to reverse the July 21, 1970 and May 6, 
1971 rating decisions.  Livesay v. Principi, 15 Vet. App. 165 
(2001).

Otherwise, the record shows that the M&ROC notified the 
appellant of the evidence considered regarding all issues and 
of the reasoning for the rating determinations through 
statements of the case, and other correspondence pertinent to 
the current claims.  The appellant was afforded the 
opportunity to submit arguments in support of the claims, and 
in fact did so.  The appellant also appeared at a Board 
hearing.  He was given ample opportunity to identify evidence 
that could support the claims.  

Thus, in light of his statements and the development 
completed at the M&ROC, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claims has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claims as the issues 
essentially turn on the interpretation of evidence in a 
record that appears to be complete.  

The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claims from the standpoint of substantiating 
compliance with the applicable law or VA regulations.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  No other relevant but 
outstanding records that are likely available have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Regarding service connection for degenerative disc disease, 
the M&ROC has obtained several medical opinions to address 
relevant medical questions.  These examinations and others 
also provided pertinent findings to adjudicate the other 
issues.  The M&ROC has been successful in compiling a 
comprehensive record of medical treatment.  As for the 
service medical records, the Board has noted the references 
to lost records and that the veteran has submitted duplicates 
of other service medical records that he apparently 
possessed.  In so doing he did not advise the M&ROC or the 
Board that he had other service medical records pertinent to 
any appeal issue. 

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The Board 
finds, therefore, that VA has fulfilled its obligation to the 
appellant, informing him of the reasoning against the claims 
and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the M&ROC under the new law 
would only serve to further delay resolution of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
fact, the M&ROC has referred to the VCAA in correspondence, 
for example a development a letter in December 2000 and a 
supplemental statement of the case in September 2001, both 
pertinent to appeal issues.  The VCAA is not an excuse to 
remand all claims.  See for example Livesay, 15 Vet. App. at 
178.  See also Dela Cruz, 15 Vet. App. at 149 holding a 
remand under the VCAA is not required where an appellant was 
fully notified and aware of the type of evidence required to 
substantiate his claims and no additional assistance would 
aid in further developing his claims. 


Degenerative disc disease at L4-L5.

The standard for a claim to be granted requires generally (1) 
competent evidence of a current disability usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) incurrence or aggravation of a disease or injury 
in service (lay or medical evidence) Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and (3) a nexus between the in-service disease or 
injury and the current disability that must be shown by 
medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See 
generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence that is sufficient to 
invoke the benefit of the doubt rule.  An allegation alone is 
not sufficient but competent evidence in relative equipoise 
would generally suffice.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The truth of the evidence is presumed unless the assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  For 
example where a lay person opined in matters of medical 
diagnosis or medical nexus.  This standard is incorporated 
into the VCAA meaning of "competent lay evidence" according 
to the implementing regulations.  See 66 Fed Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competent lay evidence) which implements 
corresponding section of the VCAA, 38 U.S.C.A. § 5103. 

Regarding the potential application of section 1154, first it 
must be determined that there is "satisfactory lay or other 
evidence of service incurrence or aggravation" of disease or 
injury due to combat.  Second, it must be determined whether 
such evidence is "consistent with the circumstances, 
conditions or hardships of such service."  If both of these 
inquiries have been answered in the affirmative, then a 
factual presumption arises that the disease or injury is 
service connected.  The third step of the analysis is to 
determine whether the government has rebutted the established 
presumption of in service incurrence by clear and convincing 
evidence to the contrary.  

In Caluza, 7 Vet. App. at 508 citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) the emphasis was that 38 U.S.C.A. 
§ 1154(b) relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Accordingly, the 
lay or other evidence will be accepted as sufficient proof of 
service incurrence or aggravation unless there is clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996) supplemented the Caluza medical nexus 
analysis but that in certain cases lay evidence would satisfy 
the first step under Collette.  More recently Nolen v. West, 
12 Vet. App. 347, 350 (1999) and Clyburn v. West, 12 Vet. 
App. 296, 303 (1999) affirmed the principle that section 
1154(b) does not provide a substitute for medical nexus 
evidence and present disability.  

The current standard as applied to the facts of the veteran's 
case supports the conclusion that the competent evidence 
preponderates against service connection.  The Board has 
noted the representative or the veteran did not object to the 
adequacy of the VA examinations.  It appears that the 
examiners in 1996 and 1998 collectively accounted for the 
history as provided by the veteran and through a review of 
the record having noted information regarding a back injury 
during military service.  

The examiners appeared to base their opinions regarding a 
nexus to service upon a review of the entire record.  The 
opinion in 1998 provided a thorough discussion of the facts 
regarding the nature and location of the fragment wound that 
weighed against service connection for degenerative disc 
disease.  Unlike this examination, the VA examiner in 1993 
did not review pertinent records in providing at best an 
equivocal opinion.  

To the extent the earlier opinion in 1993 can be viewed as 
favorable, it is outweighed and not entitled to any 
significant probative weight in view of the comprehensive 
review in 1998 and the other VA opinion in 1996 that was also 
against service connection.  Both later opinions noted 
factors associated with the wound and concluded there was no 
connection between the wound residuals and the degenerative 
disc disease.

The Board observes that Dr. MAS has provided extensive 
treatment records that are remarkable for the absence of any 
reference to a connection between the wound in military 
service, wound residuals, and the veteran's degenerative disc 
disease.  The letter in 1993 merely noted, apparently for the 
first time, that the veteran mentioned an earlier injury.  
However, Dr. MAS did not link the earlier injury in any way 
to the development of degenerative disc disease.  His medical 
records consistently refer to this disability as the result 
of a work place injury and his evaluation for purposes of 
worker's compensation did not assign any disability to a 
preexisting disorder of the low back.  Thus this physician's 
record adds additional competent evidence against the claim.  
These records cover more than a decade of treatment for the 
spine and are notable for the absence of any reference to the 
wound in assessing disability from the disc disease.

The M&ROC was very conscientious as evidenced by the medical 
opinions obtained.  The Board will point out that lay 
assertions cannot constitute competent evidence in most 
instances, particularly in matters requiring medical nexus 
evidence.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997), recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999).  This would apply to the veteran's assertion that 
the wound in service resulted in degenerative disc disease.  
Thus, it is not competent lay evidence as the term is 
interpreted.  VA examiners have refuted this assertion based 
upon history with benefit of the claims folder and 
examination the veteran.  The Board observes that two VA 
examiners reviewed the case, and opined against a nexus to 
service.  One in 1993 was equivocal, asserting in essence 
that it was impossible to rule out a connection, but noting 
the importance of a review of the contemporaneous record, a 
critical omission form the report which weighs against 
assigning any significant weight to its conclusions. 

The Board must point out that the record does not include an 
opinion more favorable to the claim or one that contradicts 
or leads the Board to reasonably call into question the 
recent VA opinions against the claim.  The appellant's 
testimony did not alert the Board to any more recent opinion 
as comprehensive that suggested any connection.  

The Board finds the VA opinions in 1996 and 1998 as 
supplemented with the record from Dr. MAS weigh against any 
support for service connection.  Although the service medical 
records mentioned back strain, there was no reference then or 
early on to degenerative disc disease.  Early on after 
military service there was also no reference to disc disease.  

The VA examiner in 1998 did not attach significance to 
occasional back complaints in service, and as reported after 
service, as an indicator of a nexus to service for the 
veteran's degenerative disc disease.  What is clear from the 
opinion is there was no trauma to the spine or other incident 
of service to account for the current underlying disability 
of the lumbar spine which is identified as degenerative disc 
disease.  At the hearing the veteran mentioned again that 
degenerative disease was apparent in service (T 4).   

The Board must point out that competent evidence linking 
degenerative disc disease to service is not shown in the 
record elsewhere.  Such evidence has not been brought to the 
Board's attention as being outstanding and available but as 
yet not obtained.  The evidence on file shows recognition of 
the veteran's observation in service for back complaints and 
thereafter.  What it does not show is sufficient competent 
evidence of degenerative disc disease that is linked to 
service.  Thus, in view of the record as interpreted on the 
medical examination, the back wound in service was muscular 
and did not involve the spine.  The current degenerative disc 
disease is linked to events years after service, rather than 
the wound he sustained to the back in military service by the 
preponderance of competent medical evidence.

The Board has thoroughly considered all of the evidence and 
has found the preponderance of the competent medical evidence 
does not link the claimed disorder to service or an in-
service event of occurrence.  


Further, the M&ROC sought to obtain all pertinent medical 
records and provided VA examinations that addressed the 
question of a nexus to service for the degenerative disc 
disease.  Thus the veteran has received the benefit of VA's 
duty to assist.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Unfortunately, the record offers no support for service 
connection.  As with any piece of evidence, the credibility 
and weight to be attached to medical opinions of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  

In summary, the VA medical examiners who reviewed the facts 
of the veteran's case carefully did not highlight any 
evidence to support a finding in favor of a relationship 
between the veteran's service and current degenerative disc 
disease.  

And, as noted previously, there has been no opinion offered 
to contradict the conclusions of the VA examiner in 1998 
against service connection.  This was an opinion that 
referred to the nature of the inservice wound in reasoning 
against service connection.  The VA examiner in 1996 also 
expressly found that the degenerative disc disease was a work 
related injury, and noted the retained metallic fragment, a 
residual of the injury, had no relationship to it.  The Board 
has provided reasoning for assigning significant probative 
weight to VA opinions in 1996 and 1998, overall, because of 
the specific analysis and reasoned conclusions.  

Further, the record from Dr. MAS does not serve to contradict 
the unfavorable VA medical opinions or otherwise support the 
equivocally favorable opinion in 1993.  Thus the competent 
evidence viewed objectively is not at least in relative 
equipoise on the question of whether the veteran's 
degenerative disc disease of the lumbar spine is linked to 
the wound he sustained service or wound residuals.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

It is well to note at this time that there is no competent 
medical evidence of record causally linking the post service 
reported degenerative disc disease at L4-L5 to the service-
connected residuals of a fragment wound to the back, or to 
any service-connected disability.  Service connection has 
also been granted for PTSD; residuals of a right wrist and 
hand shell fragment wound with ulnar nerve damage; and scars 
of the abdomen, left knee, left side and left upper arm.  In 
this regard, there is no competent medical opinion of record 
noting that any service-connected disability, particularly 
the fragment wound to the back, has aggravated the post 
service reported degenerative disc disease at L4-L5.  Thus, 
there is no competent medical evidence of record noting that 
the degenerative disc disease at L4-L5 is proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative disc 
disease at L4-L5.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


CUE

The Board notes that the veteran and his representative 
argue, in essence, that the M&ROC in 1970 and 1971 rating 
decisions committed CUE when it failed to grant service 
connection for back strain.  The M&ROC adequately addressed 
this CUE claim in the March 2001 decision and statement of 
the case in September 2001.  There are currently two 
statutorily authorized means to obtain reevaluation of a 
final VA benefit decision.  

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, 
respectively, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  



The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, M&ROC or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an M&ROC decision for purposes of 
direct appeal.  

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  

In Hayre the vitiating error was failure to assist in 
obtaining specifically requested service medical records and 
failure to provide the claimant with notice explaining the 
deficiency.  

Here the service medical records available for review showed 
back pain complaints, and although incomplete, there is no 
contention that missing records earlier than those on file 
were crucial to the claim.


Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the 1970 
or 1971 rating decisions.  There is no argument that the 
appellant did not receive adequate notice and appeal rights 
as provided in the regulations in effect at that time.  

Nor does the veteran argue that he was the victim of bad 
advice or misinformation regarding the claim.  See, for 
example, Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. 
Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. 
App. 184, 186 (1991).  

However, equitable tolling may be an available remedy if the 
appellant can show VA misled him, and that he reasonably 
relied on the misrepresentation by neglecting to file an 
appeal.  The argument in support of the claim does not point 
to any misinformation or other dilatory action by VA.  See 
McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998).  

The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

Further, review for CUE in a prior M&ROC decision must be 
based on the record and the law that existed when that 
decision was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  For example, changed 
diagnosis, failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the M&ROC decision, there has been a change in 
the interpretation of the statute or regulation.  

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The correct facts of record as they were 
known at the time of the 1970 decision revealed that the 
veteran sought service connection for "back injury" from a 
land mine explosion, and that the back strain mentioned in 
service medical records was not reported on the initial VA 
examination.  


July 21, 1970 Rating Decision

The M&ROC in the July 21, 1970 decision noted the pertinent 
findings in service and on the initial VA examination when it 
characterized the issue as service connection for fragment 
wound residuals.  

Thus the basis for the 0 percent rating under Diagnostic Code 
5320 is readily apparent.  The version of this Diagnostic 
Code relevant to the claim provided that the rating for 
slight impairment was 0 percent.  The function measured was 
postural support, and extension and lateral movements of the 
spine, and the VA examiner found no limitation of motion or 
any postural support problem.  Thus, it appears that the 
M&ROC carefully considered the residuals in granting service 
connection for muscle injury, as there was no contemporaneous 
evidence of a chronic back strain.  Notice was furnished, and 
the veteran was clearly afforded due process and offered the 
opportunity to appeal the decision.  He did not submit any 
correspondence to the M&ROC that could be construed as an 
intention to appeal the decision. 
The failure to grant service connection for back strain in 
1970 forms the basis for the CUE claim.  The examiner 
undoubtedly noted the veteran's complaints on the examination 
form, and did not diagnose any chronic back strain disorder.  

With this in mind, the Board points out that when the 
appellant's argument of error of fact or law as cited above, 
is applied either specifically or collectively to the facts 
as known before the M&ROC in July 1970, the conclusion then 
made was reasonable.  No medical record on file undebatably 
compelled the conclusion that the veteran had chronic back 
strain especially since no manifestations were found on the 
VA examination that appeared to have carefully evaluated the 
wound residuals.  The rating board in July 1970 noted the 
examination report that included the veteran's report of 
symptoms and service medical records.  

Reasonable judgment did not compel the conclusion that the 
veteran had chronic back strain.  Further, the M&ROC did 
expressly refer to the examination report.  The M&ROC had 
various elements to consider in deciding what should be 
service connected and it was not unreasonable for it to rely 
on the VA examiner's diagnosis of a nonsymptomatic wound with 
retained fragment.  However, there was no requirement that 
the M&ROC provide meticulous reasons and bases for a 
decision, although the M&ROC did refer to the entire 
examination report and service medical records to support its 
decision.  The veteran did not advise the M&ROC at the time 
of any other evidence crucial to the claim.

Clearly, the applicable law and regulations extant at the 
time of the decision were correctly applied and it has not 
otherwise been shown.  The facts as they were known at the 
time were correct and it has not been shown otherwise.  The 
M&ROC considered all pertinent documentary evidence, and it 
does not appear that a relevant document was overlooked or 
brought to the M&ROCs attention but not obtained.  The facts 
as they were known to the M&ROC lack evidence of an error, 
such that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, the basis for the M&ROC 
determination in response to the claim of error in the 1970 
rating action is readily apparent from the record.  

May 6, 1971 Rating Decision

Turning to the May 1971 rating decision, the Board must 
advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  The argument that the veteran's presentation 
established the chronic back strain disturbance linked to 
military service essentially is a question of interpretation 
of evidence.  For example, the examiner during VA 
hospitalization in 1971 reported the veteran's belief that 
his back problem was linked to his wounds and that the 
findings were "more or less" of chronic back strain.  

However the linkage to service was not obvious from the 
report.  The M&ROC had a medical review of the veteran's 
record that noted X-ray studies and normal examination 
findings in concluding there was no relationship of back 
strain to the wound residuals.  Thus, in view of the medical 
opinion that was concurred in, there was obviously a basis 
for more than one interpretation of the evidence.  Overall, 
the Board finds that the criteria for CUE existing in the 
prior final decision of May 6, 1971 have not been met.  The 
M&ROC was conscientious in obtaining a medical opinion in 
light of the veteran's contentions.  The M&ROC rating 
decision could not be found clearly erroneous in relying on a 
medical opinion that considered the available record and with 
which another physician concurred.

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that is determinative under 
the VA adjudication criteria then in effect.  See Fugo v. 
Brown, 6 Vet. App 40, 43-44 (1993).  Disagreement with the 
way the evidence was evaluated or interpreted is not a valid 
basis to find CUE, unless it can be clearly shown there was 
only one permissible interpretation of the evidence.  

The M&ROC appeared to follow the adjudication principles 
expressed in applicable regulations in construing the claim 
and seeking a medical opinion.  Thus, the express 
determination against service connection in May 1971 is 
understandable, and in accord with rating judgment in view of 
the opinion that was made after a review of the record.  As 
noted previously, the provisions of section 1154(b), whether 
expressly or implicitly considered, do not provide a 
substitute for competent medical nexus evidence. 

Therefore, the Board must find that the rating decisions at 
issue were in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled service 
connection for chronic back strain in 1970 or 1971 as 
claimed.  See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); 
Suttmann v. Brown, 5 Vet. App. 127, 133-34 (1993). 


Effective date, prior to September 14, 
2000, for a 100 percent disability rating 
for PTSD, and prior to October 22, 1998, 
for a TDIU.

Factual background

The veteran's record of military service (DD-214) shows he 
served in Vietnam, and received the Purple Heart Medal and 
Combat Action Ribbon.  The record through 1993 does not 
contain any reference to any psychiatric disorder including 
PTSD.  His statement, received on May 6, 1996, recalled the 
multiple wounds and treatment he received in military 
service.  He referred specifically to back and eye problems, 
and stated he was unable to do his job because of back 
problems.  He did not mention any psychiatric disorder.

On September 17, 1997, the M&ROC received the veteran's 
statement in support of a claim for PTSD.  He asserted the 
combat wounds and incidents caused nightmares, flashbacks and 
loss of jobs for many years.  He wrote that he would provide 
a record of treatment.  The M&ROC sent him a letter to 
develop the PTSD claim and then obtained military personnel 
records.  


The record shows that on September 12, 1997 the M&ROC 
received clinical records from NAM, MD, showing psychiatry 
treatment from late October 1996 on referral for possible 
depressive symptomatology.  It was noted the veteran was in 
Vietnam battle and injured there.  It was reported that he 
had some mild flashbacks and dreams, but no avoidance that 
had not been a problem until recently.  He was on workman's 
compensation for an injury that occurred three years 
previously, and had no past psychiatric history.  The 
diagnostic impression was major depression that seemed to be 
sequelae of chronic headaches secondary to a logging accident 
and hopelessness about getting better.  In late February 1997 
it was noted he was having more flashbacks from Vietnam 
issues and the assessment included depression.  The 
assessment when last seen in August 1997 included major 
depression.

On October 17, 1997 the M&ROC received a PTSD evaluation from 
CJ, a social worker, that noted the veteran's various 
complaints included flashbacks, sleep disturbance, anxiety 
and agitated hyperalertness.  The various tests were 
interpreted and the Axis I diagnoses were PTSD and major 
depression.  The global assessment of functioning (GAF) score 
was 45.

The veteran reported to a VA psychiatry examiner in late 1997 
that he thought he put Vietnam behind him until vivid 
flashbacks were experienced a year ago, and had apparently 
increased in frequency.  The examiner interpreted the tests 
administered and reported the diagnosis of PTSD.  The 
examiner also noted a pain disorder associated with 
psychological factors and medical condition in general.  The 
examiner stated that the GAF in the past year was 50 for 
chronic pain and PTSD, and 65 for PTSD only.  The examiner 
stated that his judgment was that chronic pain problems 
produced the greatest disruption in the veteran's 
occupational and social life, and that the PTSD-produced 
anger caused interpersonal conflicts, but that he could 
perform at some level until the chronic pain problem 
disrupted his life.  

The M&ROC issued a rating decision in April 1998 wherein it 
granted service connection for PTSD from May 6, 1996, that 
according to the rating board was the date of receipt of a 
new claim.  The rating board found that the report showing a 
GAF of 45 supported a 50 percent rating.  The M&ROC issued 
notice of the decision in April 1998.  

On April 29, 1998, the M&ROC received the veteran's statement 
with a completed VA form for a TDIU.  He reported that in May 
1995, he became too disabled to work and had worked for a 
logging company since late 1989.  He reported having 
completed eight years of grade school and no other training 
or education.  In his statement he referred to his service-
connected low back, PTSD and right upper extremity disorders.  
Regarding PTSD he acknowledged the 50 percent rating and 
stated that he had flashbacks day and night, became violent 
and disoriented, would black out for days, and could not work 
around anyone.  He provided the M&ROC with authorizations for 
medical information and employment information.

In the extensive medical record on file for the veteran's 
spouse received in 1998, there is a reference on March 11, 
1997, to the veteran having a recent episode of flashbacks of 
being in Vietnam.  It was reported he had threatened suicide 
by carbon monoxide poisoning, and that she had notified his 
psychiatrist.  The veteran wrote late in 1998 that he was 100 
percent disabled, and that at times he and his wife required 
help from others.

The veteran told a VA psychiatry examiner late in 1998 that 
his PTSD problems had begun a few years ago, but stated he 
had always had interpersonal difficulties, and was unaware 
this might be related to PTSD.  Prior to work ending physical 
injuries several years ago, he was able to adequately control 
his PTSD symptoms by maintaining an active lifestyle.  
Thereafter, his various symptoms became worse and he 
currently saw a psychotherapist and psychiatrist.  The 
examiner said it appeared that much of the veteran's 
depression was secondary to his current lifestyle, and his 
mood fluctuated because of headaches.  According to the 
examiner, he seemed to attribute vegetative symptoms of 
depression in part to ongoing headaches and pain problems.  
The diagnoses were PTSD and major depression, secondary to 
life circumstances.  


The examiner felt that a GAF score of 60 was likely for the 
PTSD symptoms.  The examiner noted the veteran was apparently 
able to maintain employment prior to his physical injuries 
and apparently able to maintain brief and superficial 
relationships. 

The M&ROC in December 1998 issued a rating decision wherein 
it denied a rating increase for PTSD, and a TDIU.  Notice of 
the decision was issued in December 1998.  

The M&ROC received additional clinical records from Dr. MAS 
noting that the veteran continued to work from 1993 to 1995, 
but had back pain, although the records showed treatment 
directed primarily to other complaints.  In June 1997 Dr. MAS 
reported that the veteran had chronic low back pain secondary 
to disc herniation at L4-L5.  He was described as totally 
disabled and taking chronic pain medication.  Dr. MAS advised 
him to consider applying for chronic disability retirement 
since he did not think the veteran was capable of driving or 
functioning with this level of narcotic use.  

In early 1998 he wrote that he did not feel the veteran was 
employable in the competitive labor market from chronic pain 
syndrome from headaches and use of strong narcotics and 
muscle relaxants.  From the point of view of the veteran's 
low back and knee injuries, he would be employable at 
sedentary to light work, but his use and need of narcotic 
medication precluded him from working competitively.  Dr. MAS 
felt he could not sit or stand or stay stationary for any 
significant length of time without aggravation of his 
symptoms.

In July 1997 Dr. MAS recommended that the veteran apply for 
Social Security disability and felt he would qualify on 
account of chronic back pain with residual discogenic 
problems, and that he was unemployable as a chronic pain 
management problem.  He was not felt to have 100 percent 
impairment by any means, but some impairment secondary, in 
part, to discogenic back problems.




The clinical records from NAM, MD, received on January 14, 
1999 referred to chronic pain and depression during 1998.  On 
February 10, 1999 the M&ROC received another report from the 
social worker that noted the veteran had been in individual 
psychotherapy periodically since June 30, 1997, and still had 
significantly impaired overall functioning and a guarded 
prognosis.  The principal diagnoses were PTSD and major 
depression, and the GAF score was 45-50.  

The M&ROC issued a rating decision in February 1999 wherein 
it continued the 50 percent rating for PTSD.  The veteran 
disagreed in July 1999, and wrote separately later in 1999 
that he was unemployable because of PTSD and his physical 
disabilities, that he had flashbacks at least once a week and 
on account of PTSD, he was alienated from family members and 
never able to have friends.  Again in mid 2000 he asserted he 
was unemployable on account of his PTSD.  

The September 14, 2000 VA psychiatry examination supplemented 
a contemporaneous outpatient record that showed treatment 
being directed to other disorders.  The veteran appeared 
obviously anxious, but alert, and oriented with no unusual 
mannerisms or behaviors, and he did not appear guarded or 
defensive.   He participated in a therapy program and 
reported being easily angered, having low frustration 
tolerance, hypervigilance, and exaggerated startle response.  

The examiner felt he demonstrated some signs of emotional 
dyscontrols, mild depression, and fairly blunted affect.  He 
showed no impairment of concentration or attention, adequate 
grooming and hygiene and logical, goal directed thinking.  
The diagnosis was severe PTSD with secondary depression 
rather than a separately diagnosed disorder.  

The examiner felt a GAF score of 40 to 45 was warranted and 
that took into account severe social isolation, difficulties 
in emotional control, employment difficulty outside of a 
friendly and understanding work setting and severity of PTSD 
symptoms.

The M&ROC issued a rating decision in March 2001 wherein it 
increased the rating for PTSD to 100 percent from September 
14, 2000.  The M&ROC determined that the date of VA 
examination in September 2000 was the date of ascertainable 
increase to 100 percent when the findings were compared with 
those from the October 1998 examination.  The veteran in 
March 2001 disagreed, arguing that May 6, 1996 should be the 
effective date for the 100 percent rating.  VA outpatient 
records from 1998 through 2001 showed treatment for headaches 
primarily, and on occasion the right upper extremity, but no 
evaluation of PTSD.

The M&ROC issued a rating decision in September 2001 wherein 
it increased the rating for PTSD to 70 percent from October 
22, 1998, and continued the effective date of September 14, 
2000 for the 100 percent rating.  The M&ROC also granted a 
TDIU from October 22, 1998.  The veteran argued at the recent 
Board hearing that he should receive a 100 percent rating for 
PTSD from May 6, 1996, and a TDIU rating from April 27, 1998 
(T 3).


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 

In addition, receipt of one of the following will be accepted 
as an informal claim in 
the case of a retired member of a uniformed service whose 
formal claim for pension or compensation has been disallowed 
because of receipt of retirement pay. The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling. (1) Report of examination 
or hospitalization by Department of Veterans Affairs or 
uniformed services. 



The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim. 

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.



(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411 effective November 7, 
1996.


Analysis

Initially, the Board observes that the M&ROC generously 
granted a May 1996 effective date for service connection of 
PTSD.  This resulted from an administrative error in 
assigning an effective earlier than the date of claim in 
September 1997.  The May 1996 date reflected receipt of the 
veteran's written statement regarding disabilities that 
contained no reference to any psychiatric disability.  

The first reference coincided with the September 1997 letter 
to the M&ROC, and evidence received with the claim was 
private evidence.  As such it does not allow for an earlier 
effective date than September 1997 when the M&ROC received 
the claim and supporting evidence.  See 38 C.F.R. § 3.151, 
3.157, 3.400.  

Further, the veteran is not shown to have had PTSD at a time 
that he could benefit under liberalizing law provisions for 
an earlier effective date.  See VAOPGCPREC 26-97.  Thus the 
Board is unable to consider the claim for a 100 percent 
rating from May 1996, as it not inclined to compound an 
administrative error.  See generally 38 C.F.R. § 3.500.

The Board observes that the veteran did not appeal the 
initial rating determination in April 1998.  His 
correspondence the M&ROC received on April 29, 1998, in no 
way indicated disagreement with the initial rating decision.  
The April 1998 decision only addressed PTSD, but 
correspondence that the M&ROC received on April 29, referred 
to other disorders including PTSD and discussed each in the 
context of work limitations.  Thus it was not limited to 
PTSD, and in fact it acknowledged the PTSD rating without any 
expression of dissatisfaction with it.  The letter, when 
construed with the TDIU form submitted at the same time, 
clearly shows a claim for TDIU, which in general does not in 
general does not require any specific rating.  These factors 
distinguish this case from those in Gallegos v Gober, 14 Vet. 
App. 50, 57-58 (2000). 

Evidence obtained as a result of the new claim did not 
provide any basis for a liberal application of 3.400(o)(2).  
According to the applicable legal standard regarding rating 
increases, where the increase does not precede the date of 
claim, the effective date is governed by the later of the 
date that it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

However, after a claim for increase is submitted, all the 
evidence, not just evidence not previously considered must be 
reviewed to determine the appropriate effective date.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997) and Swanson v. West, 
12 Vet. App. 442 (1999).  In Swanson it was once again stated 
that consideration must be given to all the evidence of 
record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred 
in the rated disability.  

Thus, 38 C.F.R. § 3.400(o)(2) reasonably interpreted requires 
a review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in April 1998 or, if not then, 
when such increase could be ascertained.  In summary, the 
date of claim or date entitlement arose, whichever is later, 
controls unless such increase is ascertained within the year 
prior to the date of claim.  

Thus the Board is left with a need to determine whether the 
veteran is entitled to an earlier effective date for a total 
rating, based either on a schedular basis or a TDIU, prior to 
October 28, 1998 and specifically whether a total schedular 
rating should be granted prior to September 2000 on a 
schedular basis.  Here, the M&ROC has found the veteran 70 
percent disabled from October 22, 1998 and entitled to a TDIU 
rating from that date.  The record viewed liberally would 
reasonably suggest that the effective date for the 70 percent 
rating and TDIU should coincide with the date of the claim 
for increase in April 1998, approximately five months 
earlier.  The reports from Dr. NAM and the social worker that 
coincide with this period and viewed liberally are sufficient 
to support the earlier effective date when added to the 
October 1998 VA examination report.  The veteran also has 
service-connected disability of the right upper extremity.  
See, for example, 38 C.F.R. §§ 3.103(a), 4.3, 4.6 regarding 
adjudication principles.  

The question of an effective date, prior to September 2000, 
for a 100 percent schedular rating for PTSD is not mooted by 
the coexisting TDIU rating since certain other benefits may 
potentially flow from the total schedular evaluation.  Thus 
the situation is not the same as when a total schedular 
evaluation is in effect thereby mooting a claim for a TDIU.  
See for example the discussion in VAOPGCPREC 6-99.  

The new rating criteria apply to the claim for increase and 
the record would appear to more nearly reflect the 70 percent 
criteria.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§  3.114, 
3.400(p); Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.  

Dr. MAS also reported during this period, but his impressions 
are not those of a psychiatry professional and as such, are 
not accorded significant probative weight regarding the 
severity of the psychiatric disorder as it affected 
employability.  None of these reports shows reference being 
made to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name that 
characterize 100 percent disabling PTSD.  These 
manifestations characterize total occupational and social 
impairment, and they are not more nearly approximated in the 
record prior to the September 2000 VA examination.

The VA examiner in 1998 reported PTSD and major depression 
secondary to life circumstances with a GAF score of 60 for 
the PTSD symptoms.  The examiner noted the veteran was 
apparently able to maintain employment prior to his physical 
injuries and apparently able to maintain brief and 
superficial relationships.  The examiner also noted a pain 
disorder associated with psychological factors and medical 
condition in general.  The examiner in 1997 stated that the 
GAF in the past year was 65 for PTSD.  The examiner opined 
that chronic pain problems produced the greatest disruption 
in the veteran's occupational and social life, which with 
PTSD-produced anger caused interpersonal conflicts, but that 
he could perform at some level until the chronic pain problem 
disrupted his life.

The clinical records from NAM, MD received early in 1999 
referred to chronic pain and depression during 1998, but not 
to PTSD.  The contemporaneous report from the social worker 
noted significantly impaired overall functioning, and a 
guarded prognosis with diagnoses of PTSD and major 
depression, and the GAF score was 45-50, which did not 
differentiate between the contribution of PTSD versus major 
depression.  However, in September 2000 the VA examiner felt 
that the veteran had a secondary depression rather than a 
separately diagnosed disorder.  The examiner felt a GAF score 
of 40 to 45 took into account severe social isolation, 
difficulties in emotional control, employment difficulty 
outside of a friendly and understanding work setting and 
severity of PTSD symptoms.

In summary, the treatment record from late 1996 was the 
source of pertinent information in the time period relevant 
to this appeal according to Hazan.  The 1997 and 1998 VA 
reports showed the GAF score was 60 and 65, which equated to 
some mild to moderate symptoms or difficulty in functioning 
from PTSD.  However, the social worker did not distinguish 
between PTSD and major depression in assigning a GAF score of 
45.  

The VA examiner in 2000 was careful to discuss the impairment 
from PTSD versus other factors, and this report reasonably 
supported the M&ROC decision of ascertainable increase from 
the September 2000 date of the examination.  Further, the 
examiner did feel the depression was related to PTSD rather 
than a separate diagnosis.  Thus based on the record, prior 
to the September 2000 examination, there was ample evidence 
that PTSD was not manifested by symptoms producing total 
occupational impairment.  Regarding the GAF rating scheme 
see, for example, the references in Baker v. West, 11 Vet. 
App. 163 (1998), Richard v. Brown, 9 Vet. App. 266 (1996), 
Cathell v. Brown, 8 Vet. App. 539 (1996) and Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

The record contains contemporaneous evidence that would 
support an ascertainable increase to 100 percent from 
September 2000, as the M&ROC found.  The evidence need not be 
undebatable evidence, but it must reasonably support a higher 
evaluation under the rating formula for psychiatric 
disorders.  However, considering the manifestations 
collectively in the period pertinent to this appeal, the 
Board believes there is ample evidence to conclude that 
manifestations were present for a 70 percent disability prior 
to the September 2000 VA examination.  

Essentially, the VA examiner in September 2000 felt the 
veteran's case warranted a change in the diagnostic 
formulation, which is not contradicted by competent evidence.  
Thus, in view of the evidence viewed liberally, the Board 
concludes an increase to the 100 percent level was 
ascertainable from the date of this VA examination.  

The extensive VA clinical record does not show that the 
veteran received ongoing outpatient treatment for PTSD, but 
rather for other disorders, principally a headache disorder 
that was not linked to his PTSD in any report on file.  There 
is the complicating factor of a coexisting and appreciably 
disabling pain disorder that is not service-connected if the 
reports prior to September 2000 are carefully interpreted.  
The VA examiners in 1997 and 1998, in essence, did feel a 
separate diagnosis of major depression was warranted, and did 
not link it or pain syndrome to PTSD.  This distinction was 
reflected in the various GAF scores. 

The fact of coexisting psychiatric and physical impairment is 
not overlooked, and there is medical evidence that such 
manifestations would not have allowed the veteran to work.  
However, the Board has found a reasonable doubt exists as to 
the overall severity of his service-connected disabilities 
from April 1998 to grant a TDIU from the date of claim.  The 
VA examiners twice prior to September 2000 were careful to 
evaluate the overall psychiatric disability picture, and the 
reports reasonably support the conclusion that the veteran 
was not manifesting totally disabling psychiatric symptoms 
linked to PTSD to support a 100 percent rating on a schedular 
basis any earlier than September 2000.  

Based on the September 2000 examination, his disablement is 
felt to have ascertainably increased in view of the veteran's 
presentation, and impair totally his ability obtain 
employment.  The absence of such symptoms on comprehensive 
psychiatric examinations he received in 1997 and 1998, and 
the reports of his personal physician do preponderate against 
a 100 percent schedular rating prior to September 2000.  
Mittleider v. West, 11 Vet. App. 181 (1998).  


Increased rating for residuals of a shell 
fragment wound of the back.

Factual background

The veteran provided copies of various service medical 
records that included a summary of hospitalization from 
September to November 1968.  

The report noted he was admitted through air evacuation after 
having had multiple fragment wounds cleaned and repaired, and 
an exploratory laparotomy.  The report referred to a midline 
surgical scar in the abdomen, and the evaluation of the right 
upper extremity wound residuals.  The March 1970 medical 
examination for separation showed a normal spine and various 
scars including the left side and the abdomen.

When VA examined him in June 1970, the report shows his 
present complaints included severe lower back pain, but that 
the examiner noted only the intra abdominal metallic foreign 
body.  The diagnoses included small intra abdominal fragment, 
not disabling.  The M&ROC rating decision in July 1970 found 
the fragmentation wound residuals warranted a 0 percent 
rating under Diagnostic Code 5320.  Neither the service 
medical records then on file, nor the VA examination 
contained a precise description of the wound of the low back.  
Likewise, when he sought a rating increase early in 1985, a 
VA examiner noted a lumbosacral scar and mid abdomen scar, 
with a history of shrapnel injury to the spine, and healed 
shrapnel wounds of the stomach.

The records from Dr. MAS included a report of hospitalization 
in 1993 that noted the veteran had shrapnel excised from the 
abdomen in Vietnam.  A VA examiner in January 1993 reported 
the shrapnel entered his low back area, near the L4-L5 area, 
and reportedly had been removed.  The examiner was unable to 
describe the nature of the shrapnel wound, noting this could 
be ascertained from past records.  On an examination 
completed late in 1996, the veteran recalled he had surgery 
for a small fragment that entered the right flank area, and 
had surgery to remove an intra abdominal fragment.  The 
examiner could not find any residuals of the shell fragment 
wound of the low back and stated that the veteran had low 
back problems that were not due to the shell fragment wound.  

The veteran withdrew his claim for increase in September 
1997.  The matter had been on appeal to the Board, and the 
Board had remanded the claim in March 1996.  




The M&ROC interpreted his April 1998 correspondence as a 
claim for increase and denied the claim in its December 1998 
rating decision.  The record of subsequent VA treatment does 
not discuss the fragment wound of the low back.

The VA examiner in 1998 stated that the back wound was a 
through and through wound on the left side, distal to the 
spine.  The examiner found that it was a muscle wound and 
that it did not involve the bones at all.  The examiner 
stated that the wound was well healed with no residuals.


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.


Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55 (2001).

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b) 	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

 (3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) 	X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B)	 Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
	Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56. 

Group XX. Function: Postural support of body; extension and 
lateral movements of spine. Spinal muscles: Sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions). For the Cervical and thoracic region a 40 
percent rating is provided for severe disability, a 20 
percent rating is provided for moderately severe disability, 
a 10 percent rating is provided for moderate disability and a 
0 percent rating is provided for slight disability.
 
For the lumbar region a 60 percent rating is provided for 
severe disability, a 40 percent rating is provided for 
moderately severe disability, a 20 percent rating is provided 
for moderate disability and a 0 percent rating is provided 
for slight disability.  Diagnostic Code 5320.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  

Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

The Board must note that 38 C.F.R. § 4.56, which addresses 
the evaluation of muscle disabilities, changed effective July 
3, 1997.  When a regulation changes after a claim has been 
filed, but before the appeal process has been completed 
(which would not apply here), the version more favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The veteran withdrew his appeal that 
he initiated before the changes were published and the M&ROC 
construed his April 1998 correspondence as a claim for 
increase.  This was after the effective date of the revised 
regulations.  See 38 C.F.R. §§ 20.204, 20.1100.  However, the 
Board notes that the changes made to 38 C.F.R. § 4.56 were 
not substantive and thus neither version is more favorable to 
the appellant's claim.  See Heuer v. Brown, 7 Vet. App. 379 
(1995).  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

The previously applied regulation was interpreted as 
providing that a through and through wound of a muscle is of 
at least moderate degree, which would warrant a 20 percent 
rating under the applicable portion of Diagnostic Code 5320.  
See Beyrle v. Brown, 9 Vet. App. 377 (1996), holding that a 
through and through wound was to be rated as of at least 
moderate degree of disability regardless of whether the 
muscle sustained any permanent damage.  That holding relied 
on the earlier decision in Myler v. Derwinski, 1 Vet. App. 
571, 574 (1991).  Thus as interpreted there was no 
requirement of muscle damage when there has been a through 
and through wound to muscle.  In Beyrle, the appellant's 
residual through and through bullet wound penetrated the 
deltoid muscle and the Court held that the version of section 
4.56 then in effect clearly did not require muscle damage if 
there is a through and through wound to a muscle.

The Board notes that the current version of section 4.56(b) 
provides pertinently that "A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged."  The former 
version relied on to support the Court's interpretation 
provided that "Through and through...wounds...are to be 
considered as of at least moderate degree."  At the time 
section 4.72, removed with the July 1997 revisions, provided 
that "...A through and through injury, with muscle damage, is 
always at least a moderate injury, for each group of muscles 
damaged."

In this case, there is no clear evidence at the time of the 
initial injury showing the veteran sustained a through and 
through wound of MG XX and the record appears to have been 
lost.  In any event, the initial M&ROC decision did not 
recognize a through and through wound, and the service 
medical records and initial VA examination report did not 
refer to any specific muscle group being involved.  




However there is evidence of a retained metallic fragment 
near the lumbar spine that alone has not been held to 
constitute at least moderate disability without any muscle 
damage or alternatively that such a finding alone compels the 
conclusion that he sustained muscle damage.  

The Board observes that the initial VA examination did not 
identify any muscle damage.  A VA examiner in 1996 could not 
find any residuals of the shell fragment wound of the low 
back.  

More recently, on reexamination in 1998, the VA examiner 
stated that there was no residual of a through and through 
muscle wound distal to the spine that was well healed.  

The current version of section 4.56 provides that muscle 
damage is a specific finding required to support the moderate 
disability rating for a through and through wound.  Here as 
in Beyrle, there was no finding or evidence of a through and 
through wound resulting in muscle damage in 1998, and such is 
not reported earlier.  

Thus, even assuming that the veteran did sustain a through 
and through wound, the record fails to meet essential 
criteria in section 4.56 for a higher rating at this time.  
See Beyrle, 9 Vet. App. at 383-85.  

There is no evidence that explicitly indicated any muscle 
damage or evidence of muscle injury or disabling residuals to 
warrant further consideration under sections 4.40 or 4.45.  
Nor does the record suggest any bases for a higher rating 
based on scar residuals alone, or that he has residual 
functional impairment as a result thereof.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805.  

The Board observes that from July 1999 he received a 10 
percent rating under Diagnostic Code 7804 for multiple scars 
pursuant to an M&ROC decision in March 2001.  The record is 
consistent in its presentation of a well-healed wound without 
any ascertainable muscle damage or residuals other than a 
retained fragment.  
Extraschedular consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an 
originating agency's conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the M&ROC has provided the provisions pertaining 
to extraschedular evaluations, and did discuss them as they 
pertain to pertinent disorders.  The precise references were 
in an August 2000 statement of the case and a September 2001 
supplemental statement of the case that included an increased 
evaluation for the back wound and PTSD.  In any event, the 
M&ROC did not grant an increased evaluation for the low back 
wound residuals or PTSD on this basis, and the veteran has 
not argued for application of increased benefits on an 
extraschedular basis.  Nor do his statements on appeal, as 
well as those of his representative, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits.  

Thus, the Board does not find that the veteran would be 
prejudiced by the Board's initial consideration of this phase 
of the claim for increased compensation benefits.  VAOPGCPREC 
6-69.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran 
is being granted an increased evaluation based upon an 
earlier effective date for a TDIU rating.  


The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record, the Board finds no basis for 
further action on this question as there is nothing in the 
record showing such circumstances exist with respect to the 
wound of the low back or PTSD.  


ORDER

Entitlement to service connection for degenerative disc 
disease at L4-L5 is denied.

The rating decisions of July 21, 1970 and May 6, 1971, 
wherein the M&ROC did not grant service connection for back 
strain, did not constitute CUE.

Entitlement to an effective date, prior to September 14, 
2000, for a 100 percent disability rating for PTSD, is 
denied.

Entitlement to an effective date, for a TDIU, retroactive to 
April 29, 1998, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the low back is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


